Exhibit 10.1

 



[image_001.jpg]

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made and entered into as of
December 14, 2012 (“Effective Date”), by and between VelaTel Global
Communications, Inc., a Nevada corporation (“Company”), and Ironridge Technology
Co., a division of Ironridge Global IV, Ltd., a British Virgin Islands business
company (“Purchaser”).

Recitals

 

A.               The parties desire that, upon the terms and subject to the
conditions herein, Purchaser will purchase $12,000,000.00 in shares of
convertible, redeemable Series B Preferred Stock, convertible into shares of
Common Stock at $0.20 per share; and

 

B.               The offer and sale of the Shares provided for herein are being
made pursuant to exemption from registration under Section 4(2) of the Act as a
transaction by an issuer not involving any public offering, and as a private
placement of restricted securities pursuant to Rule 506 of Regulation D
promulgated under the Act.

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:

 

I.                 Definitions. In addition to the terms defined elsewhere in
this Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined herein have the meanings set forth in the Glossary of Defined
Terms attached hereto as Exhibit 1.

 

II.               Purchase and Sale.

 

A.               Purchase Amount. Subject to the terms and conditions herein and
the satisfaction of the conditions to Closing set forth below, Company hereby
sells to Purchaser for the aggregate sum of $12,000,000.00 (“Purchase Amount”),
and Purchaser hereby purchases from Company, 1,200 shares of Series B Preferred
Stock (“Preferred Shares”) of Company, in tranches of 60 Preferred Shares
($600,000.00) each, at a price of $10,000.00 per Preferred Share.

 

B.               Deliveries. The following documents will be fully executed and
delivered on the Effective Date:

 

1.               This Agreement;

 

2.               Certificate of Designations, in the form attached hereto as
Exhibit 2, as filed with and accepted by the Secretary of State of the State of
Nevada;

 

3.               Transfer Agent Instructions, in the form attached hereto as
Exhibit 3.

 

4.               Opinion, in the form attached hereto as Exhibit 4;

 

5.               Officer’s Certificate, in the form attached hereto as Exhibit
5;

 

6.               Secretary’s Certificate, in the form attached hereto as Exhibit
6; and

 

7.               A certificate representing 60 Preferred Shares to Purchaser as
a non-refundable commitment fee for entering into this Agreement.

 



1

 

 

 

C.                Conditions. Notwithstanding any other provision, as a
condition precedent to each Closing (defined below), all of the following
conditions must be satisfied:

 

1.               All documents, instruments and other writings required to be
delivered by Company to Purchaser pursuant to any provision of this Agreement or
in order to implement and effect the transactions contemplated herein have been
fully executed and delivered, including without limitation those enumerated in
Section II.B above;

 

2.               The Common Stock is listed for and currently trading on the
same Trading Market, Company is in compliance with all requirements to maintain
listing on the Trading Market, and there is no notice of any suspension or
delisting with respect to the trading of the shares of Common Stock on such
Trading Market;

 

3.               The representations and warranties of Company set forth in this
Agreement are true and correct in all material respects as if made on such date;

 

4.               No material breach or default has occurred under any
Transaction Document or any other agreement with Purchaser, and all shares of
Common Stock issuable to Purchaser have been timely delivered, and shares issued
over two weeks have been received into Purchaser’s account in electronic form
and fully cleared for trading;

 

5.               Company has the number of duly authorized shares of Common
Stock reserved for issuance as required pursuant to the terms of this Agreement;

 

6.               There is not then in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated in any Transaction
Document, or requiring any consent or approval which will not have been
obtained, nor is there any pending or threatened proceeding or investigation
which may have the effect of prohibiting or adversely affecting any of the
transactions contemplated by this Agreement; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be in progress, pending or, to Company’s
knowledge threatened, by any person other than Purchaser or any Affiliate of
Purchaser, that seek to enjoin or prohibit the transactions contemplated by this
Agreement.

 

D.               Additional Conditions. Notwithstanding any other provision, as
a condition precedent to each Closing after the first Closing, all of the
following conditions must also be satisfied:

 

1.               Delivery of a legal opinion with negative assurance from
outside legal counsel in agreed form at the second Closing;

 

2.               Delivery of an auditor cold comfort letter in agreed form at
the second Closing;

 

3.               Prior to the third Closing, a Registration Statement covering
the number of shares reasonably necessary for conversion of all Preferred Shares
then outstanding and to be issued in the Closing, is current and effective; and

 

4.               All of the Equity Conditions have been met with respect to the
Closing.

 



2

 

 

E.                Closings. Subject to the conditions and limitations set forth
in this Agreement, (1) at each closing of a purchase and sale of Preferred
Shares (each, a “Closing”), Purchaser will purchase and make payment for the
Preferred Shares by payment to Company in cash by wire transfer of immediately
available funds to an account designated by Company; (2) Purchaser will purchase
60 Preferred Shares at each Closing, the first Closing will take place
immediately when all conditions set forth in Section II.C above have been fully
satisfied, and each subsequent Closing which will take place on the first day
each calendar month thereafter (or sooner, at Company’s sole option), if all
conditions in Section II.D above have been fully satisfied, until the full
Purchase Amount has been purchased; and (3) Company will deliver to Purchaser by
reputable overnight courier, immediately upon receipt of the funds, stock
certificates representing the Preferred Shares.

 

III.             Representations and Warranties.

 

A.               Representations Regarding Transaction. Except as set forth
under the corresponding section of the Disclosure Schedules, if any, Company
hereby represents and warrants to, and as applicable covenants with, Purchaser
as of the Closing:

 

1.               Organization and Qualification. Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. Each of Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

2.               Authorization; Enforcement. Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of Company and no further consent or action is required by Company
other than the filing of the Certificate of Designations. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law. Neither Company
nor any Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents.

 



3

 

 

 

3.               No Conflicts. The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the Shares and the
consummation by Company of the other transactions contemplated thereby do not
and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of Company or a Subsidiary
is bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

4.               Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of Company,
threatened against or affecting Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which could adversely affect or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by Company or
any Subsidiary under the Exchange Act or the Act.

 

5.               Filings, Consents and Approvals. Neither Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by Company of the
Transaction Documents, other than the filing of the Certificate of Designations
and required federal and state securities filings and such filings and approvals
as are required to be made or obtained under the applicable Trading Market rules
in connection with the transactions contemplated hereby, each of which has been,
or if not yet required to be filed will be, timely filed.

 

6.               Issuance of Shares. The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens. Company has reserved and will continue to reserve from its duly
authorized capital stock sufficient shares of its Common Stock for issuance
pursuant to the Transaction Documents.

 



4

 

 

7.               Disclosure; Non-Public Information. Company will widely
publicly disclose all material terms of this Agreement and the transactions
contemplated hereby in accordance with Regulation FD no later than 8:30 am on
the Trading Day following the Effective Date. Notwithstanding any other
provision, except with respect to information that must be, and only to the
extent that it actually is, timely publicly disclosed by Company pursuant to the
foregoing sentence, neither Company nor any other Person acting on its behalf
has provided Purchaser or its representatives, agents or attorneys with any
information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Disclosure Schedules hereto. No information contained in the Disclosure
Schedules constitutes material non-public information. There is no adverse
material information regarding Company that has not been publicly disclosed
prior to the Effective Date. Company understands and confirms that Purchaser
will rely on the foregoing representations and covenants in effecting
transactions in securities of Company. All disclosure provided to Purchaser
regarding Company, its business and the transactions contemplated hereby,
including without limitation the Disclosure Schedules, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

8.               No Integrated Offering, Neither Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by Company that cause a violation
of the Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.

 

9.               Financial Condition. Based on the financial condition of
Company and its projected capital requirements, effective as of the Commitment
Closing, the Company will require additional capital to carry on its business
for the current fiscal year as now conducted and as proposed to be conducted.
Company does not intend to incur debts beyond its ability to pay such debts as
they mature, taking into account the timing and amounts of cash to be payable on
or in respect of its debt. The Public Reports set forth as of the dates thereof
all outstanding secured and unsecured Indebtedness of Company or any Subsidiary,
or for which Company or any Subsidiary has commitments, and any default with
respect to any Indebtedness.

 

10.            Section 5 Compliance. No representation or warranty or other
statement made by Company in the Transaction Documents contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading. Company is not
aware of any facts or circumstances that would cause the transactions
contemplated by the Transaction Documents, when consummated, to violate Section
5 of the Act or other federal or state securities laws or regulations.

 

11.            Investment Company. Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 



5

 

 

 

B.               Representations Regarding Company. Except as set forth in any
current or future Public Reports or under the corresponding section of the
Disclosure Schedules, if any, Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of the Closing:

 

1.               Capitalization. The capitalization of Company is as described
in Company’s most recently filed Public Report and Company has not issued any
capital stock since such filing. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents which has not been
waived or satisfied. Except as a result of the purchase and sale of the Shares,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Purchaser, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities. All of the outstanding shares of
capital stock of Company are validly issued, fully paid and nonassessable, have
been issued in material compliance with all federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. No further
approval or authorization of any stockholder, the Board of Directors of Company
or others is required for the issuance and sale of the Shares. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to Company’s capital stock to which Company is a party or, to the
knowledge of Company, between or among any of Company’s stockholders.

 

2.               Subsidiaries. All of the direct and indirect subsidiaries of
Company are set forth in the Public Reports or the corresponding section of the
Disclosure Schedules. Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

3.               Public Reports; Financial Statements. Company has filed all
required Public Reports for the one year preceding the Effective Date. As of
their respective dates or as subsequently amended, the Public Reports complied
in all material respects with the requirements of the Act and the Exchange Act
and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the Public Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 



6

 

 

4.               Material Changes. Except as specifically disclosed in the
Public Reports, (a) there has been no event, occurrence or development that has
had, or that could reasonably be expected to result in, a Material Adverse
Effect, (b) Company has not incurred any liabilities (contingent or otherwise)
other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (ii) liabilities not
required to be reflected in Company’s financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, (c) Company has
not altered its method of accounting, (d) Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (e) Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company equity
incentive plans. Company does not have pending before the Commission any request
for confidential treatment of information.

 

5.               Litigation. There is no Action which could reasonably be
expected to result in a Material Adverse Effect. Neither Company nor any
Subsidiary, nor to the knowledge of Company any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of Company, there is
not pending or contemplated, any investigation by the Commission involving
Company or any current or former director or officer of Company.

 

6.               Labor Relations. No material labor dispute exists or, to the
knowledge of Company, is imminent with respect to any of the employees of
Company, which could reasonably be expected to result in a Material Adverse
Effect.

 

7.               Compliance. Neither Company nor any Subsidiary (a) is in
material default under or in material violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by Company or any Subsidiary under), nor has Company or any
Subsidiary received notice of a claim that it is in material default under or
that it is in material violation of, any indenture, loan or credit agreement or
any other similar agreement or instrument to which it is a party or by which it
or any of its properties is bound (whether or not such default or violation has
been waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business except in each
case as could not have a Material Adverse Effect.

 

8.               Regulatory Permits. Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Public Reports, except where the
failure to possess such permits could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 



7

 

 

9.               Title to Assets. Company and each Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of Company and each Subsidiary and good and marketable
title in all personal property owned by them that is material to the business of
Company and each Subsidiary, in each case free and clear of all Liens, except
for Liens that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by Company and each Subsidiary and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by Company and each
Subsidiary are held by them under valid, subsisting and enforceable leases of
which Company and each Subsidiary are in compliance.

 

10.            Patents and Trademarks. Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Public Reports and which the failure
to so have could have a Material Adverse Effect (collectively, “Intellectual
Property Rights”). Neither Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of Company or each Subsidiary.

 

11.            Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are accurate and complete in
all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

 

12.            Transactions With Affiliates and Employees. Except as set forth
in the Public Reports, none of the officers or directors of Company and, to the
knowledge of Company, none of the employees of Company is presently a party to
any transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.

 

13.            Sarbanes-Oxley; Internal Accounting Controls. Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, which
are applicable to it as of the date of the Closing. Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of Company’s disclosure controls
and procedures based on their evaluations as of the evaluation date. Since such
date, there have been no significant changes in Company’s internal accounting
controls or its disclosure controls and procedures or, to Company’s knowledge,
in other factors that could materially affect Company’s internal accounting
controls or its disclosure controls and procedures.

 



8

 

 

14.            Certain Fees. Company shall pay all brokerage or finder’s fees or
commissions to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Notwithstanding any other provision, Purchaser
will have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.

 

15.            Registration Rights. No Person has any right to cause Company to
effect the registration under the Act of any securities of Company.

 

16.            Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Except as disclosed in the Public Reports,
Company has not, in the 12 months preceding the Effective Date, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that Company is not in compliance with the listing or
maintenance requirements of such Trading Market. Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

17.            Application of Takeover Protections. Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Purchaser as a result of Purchaser and Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation Company’s issuance of the Shares and Purchaser’s
ownership of the Shares.

 

18.            Tax Status. Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statue or local tax. None of Company’s tax returns is presently being audited by
any taxing authority.

 

19.            Foreign Corrupt Practices. Neither Company, nor to the knowledge
of Company, any agent or other person acting on behalf of Company, has (a)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 



9

 

 

 

20.            Accountants. Company’s accountants are set forth in the Public
Reports and such accountants are an independent registered public accounting
firm as required by the Act.

 

21.            No Disagreements with Accountants or Lawyers. There are no
material disagreements presently existing, or reasonably anticipated by Company
to arise, between Company and the accountants or lawyers formerly or presently
employed by Company.

 

22.            Acknowledgments Regarding Purchaser. Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of
Company and its representatives, and Company acknowledges and agrees that:

 

a.             Purchaser is acting solely in the capacity of arm’s length
purchaser with respect to this Agreement and the transactions contemplated
hereby;

 

b.             Purchaser does not make or has not made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section III.C

below; and

 

c.              Purchaser is not acting as a legal, financial, accounting or tax
advisor to Company, or fiduciary of Company, or in any similar capacity, with
respect to this Agreement and the transactions contemplated hereby. Any
statement made by Purchaser or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Purchaser’s purchase of
the Shares.

 

C.                Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants as of the Purchase Closing as follows:

 

1.               Organization; Authority. Purchaser is an entity validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by Purchaser of the transactions contemplated by this Agreement have
been duly authorized by all necessary company or similar action on the part of
Purchaser. Each Transaction Document, to which it is a party has been, or will
be, duly executed by Purchaser, and when delivered by Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of Purchaser, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

2.               Purchaser Status. At the time Purchaser was offered the Shares,
it was, and at the Effective Date it is an “accredited investor” as defined in
Rule 501(a) under the Act.

 



10

 

 

3.               Experience of Purchaser. Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Purchaser is able to bear the economic risk
of an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment.

 

4.               Ownership. Purchaser is acquiring the Shares as principal for
its own account. Purchaser is acquiring the Shares hereunder in the ordinary
course of its business.

 

5.               No Short Sales. Purchaser (a) does not hold any short position
in, and (b) has not engaged in any Short Sales of, the Common Stock prior to the
Effective Date.

 

IV.             Securities Provisions.

 

A.               Purchaser Due Diligence. Purchaser will have the right and
opportunity to conduct customary due diligence with respect to any Registration
Statement or Prospectus in which the name of Purchaser or any Affiliate of
Purchaser appears.

 

B.               Furnishing of Information. As long as Purchaser owns any
Shares, Company covenants to timely file, or obtain extensions in respect
thereof and file within the applicable grace period, all reports required to be
filed by Company after the Effective Date pursuant to the Exchange Act. As long
as Purchaser owns any Shares, if Company is not required to file reports
pursuant to such laws, it will prepare and furnish to Purchaser and make
publicly available in accordance with Rule 144(c) such information as is
required for Purchaser to sell the Shares under Rule 144. Company further
covenants that it will take such further action as any holder of Shares may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Shares without registration under the Act within the
limitation of the exemptions provided by Rule 144.

 

C.                Integration. Company will not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security, as defined in
Section 2 of the Act, that would be integrated with the offer or sale of the
Shares in a manner that would be integrated with the offer or sale of the Shares
to Purchaser for purposes of the rules and regulations of any Trading Market
such that it would require stockholder approval prior to the closing of such
other transaction unless stockholder approval is obtained before the closing of
such subsequent transaction.

 

D.               Disclosure and Publicity. Company will notify Purchaser prior
to issuing any current report, press release, public statement or communication
with respect to the transactions contemplated hereby.

 

E.                Shareholders Rights Plan. No claim will be made or enforced by
Company or, to the knowledge of Company, any other Person that Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Purchaser could
be deemed to trigger the provisions of any such plan or arrangement, by virtue
of receiving Shares under the Transaction Documents or under any other agreement
between Company and Purchaser. Company will conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.

 



11

 

 

F.                No Non-Public Information. Company covenants and agrees that
neither it nor any other Person acting on its behalf will, provide Purchaser or
its agents or counsel with any information that Company believes or reasonably
should believe constitutes material non-public information. On and after the
Effective Date, neither Purchaser nor any Affiliate of Purchaser will have any
duty of trust or confidence that is owed directly, indirectly, or derivatively,
to Company or the stockholders of Company, or to any other Person who is the
source of material non-public information regarding Company. Company understands
and confirms that Purchaser will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

 

G.               Indemnification of Purchaser.

 

1.               Obligation to Indemnify. Subject to the provisions of this
Section IV.G, Company will indemnify and hold Purchaser, its Affiliates, and
each of their directors, officers, shareholders, partners, employees, agents and
attorneys, and any person who controls Purchaser within the meaning of Section
15 of the Act or Section 20 of the Exchange Act (collectively, “Purchaser
Parties” and each a “Purchaser Party”), harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, reasonable costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any Purchaser Party may suffer or incur as a result of or relating to (a)
any breach of any of the representations, warranties, covenants or agreements
made by Company in this Agreement or in the other Transaction Documents, (b) any
action instituted against any Purchaser Party, or any of them or their
respective Affiliates, by any stockholder of Company who is not an Affiliate of
a Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents, (c) any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement, or in a Registration
Statement as amended by any post-effective amendment thereof by Company, or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (d) any untrue statement or alleged untrue statement of
a material fact included in any Prospectus, or any amendments or supplements to
any Prospectus, in any free writing prospectus, in any “issuer information” as
defined in Rule 433 under the Act, of Company, or in any Prospectus together
with any combination of one or more of the free writing prospectuses, if any, or
arising out of or based upon any omission or alleged omission to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (e) any
Purchaser Party becoming involved in any capacity in any proceeding by or
against any Person who is a stockholder of Company, as a result of Purchaser’s
acquisition of the Shares under this Agreement; provided, however, that Company
shall not be obligated to indemnify any Purchaser Party for any Losses finally
adjudicated to be caused solely by a false statement of material fact contained
within written information provided by such Purchaser Party expressly for the
purpose of including it in the applicable Registration Statement.

 

2.               Procedure for Indemnification. If any action will be brought
against a Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party will promptly notify Company in writing,
and Company will have the right to assume the defense thereof with counsel of
its own choosing. Purchaser Parties will have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel will be at the expense of Purchaser Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Purchaser Parties such that it would be
inappropriate for one counsel to represent Company and Purchaser Parties.
Company will not be liable to Purchaser Parties under this Agreement (i) for any
settlement by a Purchaser Party effected without Company’s prior written
consent, which will not be unreasonably withheld or delayed; or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is either
attributable to Purchaser’s breach of any of the representations, warranties,
covenants or agreements made by Purchaser in this Agreement or in the other
Transaction Documents.

 



12

 

 

3.               No Purchaser Party will have any liability to Company or any
Person asserting claims on behalf of or in right of Company as a result of
acquiring the Shares under this Agreement.

 

H.               Reservation of Shares. Company shall at all times maintain a
reserve from its duly authorized Common Stock for issuance pursuant to the
Transaction Documents authorized shares of Common Stock in an amount equal to
thrice the number of shares sufficient to immediately issue all shares of Common
Stock potentially issuable upon any conversion of the Preferred Shares based
upon the then current market price of the Common Stock.

 

I.                 Activity Restrictions. For so long as Purchaser or any of its
Affiliates holds any Shares, neither Purchaser nor any Affiliate will: (i) vote
any shares of Common Stock owned or controlled by it, sign or solicit any
proxies, or seek to advise or influence any Person with respect to any voting
securities of Company; (ii) engage or participate in any actions, plans or
proposals which relate to or would result in (a) acquiring additional securities
of Company, alone or together with any other Person, which would result in
beneficially owning or controlling more than 9.99% of the total outstanding
Common Stock or other voting securities of Company, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Company or any of its subsidiaries, (c) a sale or transfer of a
material amount of assets of Company or any of its subsidiaries, (d) any change
in the present board of directors or management of Company, including any plans
or proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of Company, (f) any other material change in Company’s business
or corporate structure, including but not limited to, if Company is a registered
closed-end investment company, any plans or proposals to make any changes in its
investment policy for which a vote is required by Section 13 of the Investment
Company Act of 1940, (g) changes in Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of Company by any Person, (h) causing a class of securities of Company
to be delisted from a national securities exchange or to cease to be authorized
to be quoted in an inter-dealer quotation system of a registered national
securities association, (i) a class of equity securities of Company becoming
eligible for termination of registration pursuant to Section 12(g)(4) of the
Act, or (j) any action, intention, plan or arrangement similar to any of those
enumerated above; or (iii) request Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
section.

 



13

 

 

J.                 Variable Rate Transaction. Except as set forth in the
Disclosure Schedule, until 90 days after the effectiveness of a Registration
Statement, Company and each Subsidiary shall be prohibited from discussing,
negotiating, effecting or entering into an agreement, plan, arrangement or
understanding to effect any transaction with a third party other than Purchaser
or its Affiliates in which the Company or any Subsidiary (i) issues or sells,
agrees to issue or sell, or may issue or sell, any Common Stock or security
convertible or exchangeable into Common Stock, either (a) at a conversion,
exercise or exchange rate or other price that is based upon or varies with the
trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such securities, or (b) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such securities, or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, or (ii) enters into any
agreement (including, without limitation, an equity line of credit, at the
market offering or ATM) whereby the Company or any Subsidiary issues or sells,
agrees to issue or sell, or may issue or sell, any Common Stock or other
security at a future determined price.

 

K.               No Shorting. Purchaser will not engage in or effect, directly
or indirectly, any Short Sale within one year of the Effective Date.

 

L.                Suspension of Closings. Company may at any time, in its sole
and absolute discretion, suspend or terminate further Closings. If, during the
12 months before or after doing so, Company obtains any other financing it will
pay Purchaser a break-up fee of 120 shares of Preferred.

 

V.               General Provisions.

 

A.               Notice. Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

 

B.               Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by Company and Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement will
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
will any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

C.                Successors and Assigns. This Agreement will be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchaser, which consent will not
be unreasonably withheld. Purchaser may assign any or all of its rights under
this Agreement (a) to any Affiliate, or (b) to any Person to whom Purchaser
assigns or transfers any Shares, provided such transferee agrees to be bound by
the provisions hereof with respect to the transferred Shares and Purchaser
remains primarily responsible for the performance of its obligations under this
Agreement.

 



14

 

 

D.               No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section IV.J.

 

E.                Fees and Expenses. Company will pay the reasonable fees and
costs of Purchaser’s counsel incurred in connection with this Agreement, the
other Transaction Documents, the Purchase Closing, and the transactions
contemplated hereby and thereby. Except as otherwise provided in this Agreement,
each party will pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. Company acknowledges and agrees that
Purchaser’s counsel solely represents Purchaser, and does not represent Company
or its interests in connection with the Transaction Documents or the
transactions contemplated thereby. Company will pay all stamp and other taxes
and duties levied in connection with the sale of the Shares, if any.

 

F.                Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

G.               Replacement of Certificates. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.

 

H.               Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents will be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the principles of conflicts of law that would
require or permit the application of the laws of any other jurisdiction. The
parties hereby waive all rights to a trial by jury. If either party will
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding will be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation and prosecution of such action or proceeding.

 

I.                 Arbitration. Any dispute, controversy, claim or action of any
kind arising out of or relating to this Agreement, or in any way involving
Company and Purchaser or their respective Affiliates, will be resolved by final
and binding arbitration before a retired judge at JAMS (www.jamsadr.com), or its
successor, in Santa Monica, California, pursuant to its most Streamlined
Arbitration Rules and Procedures and the Final Offer (or Baseball) Arbitration
Option. Any interim or final award may be entered and enforced by any court of
competent jurisdiction. The final award will include the prevailing party’s
reasonable arbitration, expert witness and attorney fees, costs and expenses.

 



15

 

 

J.                 Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
Purchaser and Company will be entitled to specific performance under the
Transaction Documents, and injunctive relief to prevent any actual or threatened
breach under the Transaction Documents, to the full extent permitted under
federal and state securities laws.

 

K.               Payment Set Aside. To the extent that Company makes a payment
or payments to Purchaser pursuant to any Transaction Document or Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other person under any law, including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

L.                Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and will not be deemed to limit or affect
any of the provisions hereof

 

M.              Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.

 

N.               Survival. The representations and warranties contained herein
will survive the Purchase Closing and the delivery of the Shares until all
Preferred Shares issued to Purchaser or any Affiliate have been converted or
redeemed.

 

O.               Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

P.               Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.

 



16

 

 

Q.               Entire Agreement. This Agreement, including the Exhibits
hereto, which are hereby incorporated herein by reference, contains the entire
agreement and understanding of the parties, and supersedes all prior and
contemporaneous agreements, term sheets, letters, discussions, communications
and understandings, both oral and written, which the parties acknowledge have
been merged into this Agreement. No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove. The parties
hereby expressly waive all rights and remedies, at law and in equity, directly
or indirectly arising out of or relating to, or which may arise as a result of,
any Person’s reliance on any such assurance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.

 

Company:

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

 

By: /s/ George Alvarez                      

Name: George Alvarez                       

Title: CEO                                            

 

 

Purchaser:

 

IRONRIDGE TECHNOLOGY CO.,

a division of IRONRIDGE GLOBAL IV, LTD.

 

 

By: /s/ Peter Cooper                        

Name: Peter Cooper                        

Title: Director                                   

 

 



17

 

 

Exhibit 1

 

Glossary of Defined Terms

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Action” has the meaning set forth in Section III.A.41

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

 

“Agreement” means this Preferred Stock Purchase Agreement.

 

“Bloomberg” means Bloomberg Financial Markets, or its successor performing
similar functions.

 

“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Nevada, in the form attached hereto as
Exhibit 2.

 

“Closing” has the meaning set forth in Section II.D.

 

“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m. Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.

 

“Common Stock” means the Series A Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Company” has the meaning set forth in the first paragraph of the Agreement.

 

 



18

 

 

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith. The Disclosure Schedules will contain no material
non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 3.

 

“Equity Conditions” has the meaning set forth in the Debentures and the
Certificate of Designations.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

 

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.

“Intellectual Property Rights” has the meaning set forth in Section III.B.10.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, prospects or financial condition of
Company and the Subsidiaries, taken as a whole, which is not disclosed in the
Public Reports prior to the Effective Date, or (c) a Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

“Material Permits” has the meaning set forth in Section III.B.8.

 



19

 

 

 

“Officer’s Closing Certificate” means a certificate executed by an authorized
officer of Company, in the form attached as Exhibit 5.

 

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit 4.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

“Preferred Shares” means shares of Series B Preferred Stock of Company provided
for in the Certificate of Designations, to be issued to Purchaser pursuant to
this Agreement.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing

 

“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date and thereafter.

 

“Purchase Amount” has the meaning set forth in Section II.A.1.

 

“Purchaser” has the meaning set forth in the first paragraph of the Agreement.

 

“Registration Statement” means a valid, current and effective shelf Registration
Statement on Form S-3 or Form S-1, registering for sale the Shares, and except
where the context otherwise requires, means the Registration Statement,
including the prospectus therein, amendments and supplements to such
Registration Statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, and any
information contained or incorporated by reference in a prospectus filed with
the Commission in connection with the Registration Statement, to the extent such
information is deemed under the Act to be part of any registration statement.

 

“Secretary’s Certificate” means a certificate, the form of which is attached as
Exhibit 6, signed by the secretary of Company.

 

“Shares” include the Preferred Shares and the Common Shares.

 

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

 

“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).



20

 

 

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” means whatever is at the time the principal U.S. trading
exchange or market for the Common Stock.

 

“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.

 

“Transfer Agent” means the Company’s current transfer agent, or any successor
transfer agent for the Common Stock.

 



21

 

 

Exhibit 2

 

Form of Certificate of Designations

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES B PREFERRED STOCK

 

The undersigned, ____________________ and ____________________, hereby certify
that:

 

1. They are the ____________________ and ____________________, respectively, of
VelaTel Global Communications, Inc., a Nevada corporation (the “Corporation”).

 

2. The Corporation is authorized to issue 25,000,000 shares of preferred stock,
of which none are currently issued and outstanding.

 

3. The following resolutions were duly adopted by the Board of Directors:

 

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 25,000,000
shares (the “Preferred Stock”), issuable from time to time in one or more
series;

 

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;

 

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series B Preferred Stock,
to designate the rights, preferences, restrictions and other matters relating to
the Series B Preferred Stock, which will consist of up to 2,500 shares of the
Preferred Stock which the Corporation has the authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

 

I.                 Terms of Preferred Stock.

 

A.               Designation, Amount and Par Value. The series of Preferred
Stock will be designated as the Corporation’s Series B Preferred Stock (the
“Series B Preferred Stock”) and the number of shares so designated will be
2,500, which will not be subject to increase without any consent of the holders
of the Series B Preferred Stock (each a “Holder” and collectively, the
“Holders”) that may be required by applicable law.

 



22

 

 

The Series B Preferred Stock will, with respect to dividend rights and rights
upon liquidation, winding-up or dissolution, rank: (a) senior with respect to
dividends and right of liquidation with the Corporation’s Series A Common Stock
(“Common Stock”); and (b) junior to all existing and future indebtedness of the
Corporation.

 

2.               Voting. Without the prior written consent of a majority of
Holders, the Company may not issue any Series B Preferred Stock, or Preferred
Stock that is not junior to the Series B Preferred Stock in right of dividends
and liquidation. Except as required by applicable law or as set forth herein,
the holders of shares of Series B Preferred Stock will have no right to vote on
any matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.

 

C.                Dividends.

 

1.               Commencing on the date of the issuance of any such shares of
Series B Preferred Stock (each respectively an “Issuance Date”), Holders of
Series B Preferred Stock will be entitled to non-cumulative dividends on each
outstanding share of Series B Preferred Stock (“Dividends”), at a rate equal to
2.50% per annumAny calculation of the amount of such Dividends payable pursuant
to the provisions of this Section I.C. will be made based on a 365-day year,
compounded annually.

 

2.               Dividends and any Embedded Derivative Liability are payable at
the Corporation’s election, (a) in cash, or (b) in registered and free trading
shares of Common Stock registered pursuant to a current and effective
registration statement on file with the U.S. Securities & Exchange Commission,
valued at 81.0% of the following: the Closing Price of the Common Stock on the
date of delivery, not to exceed the Closing Price on any Trading Day during the
Equity Conditions Measuring Period.

 

3.               So long as any shares of Series B Preferred Stock are
outstanding, no dividends or other distributions will be paid, declared or set
apart with respect to any Common Stock, unless the amount of any Dividends are
first paid to the holders of Series B Preferred Stock. The Common Stock will not
be redeemed while the Series B Preferred Stock is outstanding.

 

D.               Protective Provision. So long as any shares of Series B
Preferred Stock are outstanding, the Corporation will not, without the
affirmative approval of the Holders of a majority of the shares of the Series B
Preferred Stock then outstanding (voting as a class), (i) alter or change
adversely the powers, preferences or rights given to the Series B Preferred
Stock or alter or amend this Certificate of Designations, (ii) authorize or
create any class of stock ranking as to distribution of dividends senior to the
Series B Preferred Stock, (iii) amend its certificate of incorporation or other
charter documents in breach of any of the provisions hereof, (iv) increase the
authorized number of shares of Series B Preferred Stock, (v) liquidate, dissolve
or wind-up the business and affairs of the Corporation, or effect any Deemed
Liquidation Event (as defined below), or (vi) enter into any agreement with
respect to the foregoing.

 



23

 

 

1.               A “Deemed Liquidation Event” will mean: (a) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving the Corporation or a subsidiary in which the shares
of capital stock of the Corporation outstanding immediately prior to such merger
or consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

 

2.               The Corporation will not have the power to effect a Deemed
Liquidation Event referred to in Section I.D.1 unless the agreement or plan of
merger or consolidation for such transaction provides that the consideration
payable to the stockholders of the Corporation will be allocated among the
holders of capital stock of the Corporation in accordance with Section I.E.

 

E.                Liquidation.

 

1.              Upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, after payment or provision for
payment of debts and other liabilities of the Corporation, pari passu with any
distribution or payment made to the holders of Common Stock by reason of their
ownership thereof, the Holders of Series B Preferred Stock will be entitled to
be paid out of the assets of the Corporation available for distribution to its
stockholders an amount with respect to each share of Series B Preferred Stock
equal to $10,000.00, plus any accrued but unpaid Dividends thereon
(collectively, the “Series A

 

2.               If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation will be insufficient to make payment
in full to all Holders, then such assets will be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.

 

F.                Redemption.

 

1.               Corporation’s Redemption Option. Upon or after 18 years after
the Issuance Date (“Derivative Maturity Date”), the Corporation will have the
right, at the Corporation’s option, to redeem all or a portion of the shares of
Series B Preferred Stock, at a price per share equal to 100% of the Series A
Liquidation Value (the “Corporation Redemption Price”).

 



24

 

 

2.               Early Redemption. Prior to redemption pursuant to Section I.F.1
hereof, the Corporation will have the right, at the Corporation’s option, to
redeem all or a portion of the shares of Series B Preferred Stock at any time or
times after the Issuance Date of such Series B Preferred Stock, at a price per
share (the “Early Redemption Price”) equal to the sum of the following: (a) the
Corporation Redemption Price, plus (b) the Embedded Derivative Liability on the
date of the applicable redemption or conversion, less (c) any Dividends that
have been paid.

 

3.               Credit Risk Adjustment. Notwithstanding any other provision,
the Embedded Derivative Rate shall adjust upward by an amount equal to the
Credit Spread Adjustment for each amount, if any, equal to the Adjustment
Factor, or any portion thereof that the Measuring Metric falls below the Minimum
Triggering Level; provided, however, that in no event shall the Embedded
Derivative Rate exceed the Maximum Rate. The Embedded Derivative Rate shall
adjust downward by an amount equal to the Credit Spread Adjustment for each
amount, if any, equal to the Adjustment Factor that the Measuring Metric rises
above the Maximum Triggering Level; provided, however, that in no event shall
the Embedded Derivative Rate be below the Minimum Rate.

 

4.               Mandatory Redemption. If the Corporation determines to
liquidate, dissolve or wind-up its business and affairs, or effect any Deemed
Liquidation Event, the Corporation will redeem the Series B Preferred Stock at
the applicable Early Redemption Price set forth in Section I.F.2.

 

5.               Mechanics of Redemption. If the Corporation elects to redeem
any of the Holders’ Series B Preferred Stock then outstanding, it will deliver
written notice thereof via facsimile and overnight courier (“Notice of
Redemption at Option of Corporation”) to each Holder, which Notice of Redemption
at Option of Corporation will indicate (a) the number of shares of Series B
Preferred Stock that the Corporation is electing to redeem and (b) the
applicable Early Redemption Price or Corporation Redemption Price.

 

6.               Payment of Redemption Price. Upon receipt by any Holder of a
Notice of Redemption at Option of Corporation, such Holder will promptly submit
to the Corporation such Holder’s Series B Preferred Stock certificates. Upon
receipt of such Holder’s Series B Preferred Stock certificates, the Corporation
will pay the Corporation Redemption Price or Early Redemption Price, as
applicable, to such Holder in cash.

 

G.               Conversion.

 

1.               Mechanics of Conversion.

 

a.                Subject to the terms and conditions hereof, one or more of the
Series B Preferred Stock may be converted, in part or in whole, into shares of
Common Stock, at any time or times after the Issuance Date, at the option of
Holder or the Corporation, by (i) if at the option of Holder, delivery of a
written notice to the Corporation (the “Holder Conversion Notice”), of the
Holder’s election to convert the Series B Preferred Stock, or (ii) if at the
option of the Corporation, if the Equity Conditions are met, delivery of a
written notice to Holder (the “Corporation Conversion Notice” and, with the
Holder Conversion Notice, each a “Conversion Notice”), of the Corporation’s
election to convert the Series B Preferred Stock. On the same Trading Day on
which the Corporation has received the Holder Conversion Notice or issued the
Corporation Conversion Notice (as the case may be) by 11:59 a.m. Eastern time,
or the following Trading Day if received after such time or on a non-Trading
Day, the Corporation shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of the Holder Conversion Notice or
issuance of the Corporation Conversion Notice to the Holder and the
Corporation’s transfer agent (the “Transfer Agent”) and shall either (a) issue
and surrender to a common carrier for overnight delivery to the address as
specified in the notice of exercise a certificate bearing no restrictive legend,
registered in the name of the Purchaser or its designee, for the number of
Shares to which the Purchaser is entitled upon conversion of as set forth in the
notice, or (b) provided the Company is approved through DTC, authorize the
credit by the Transfer Agent of such aggregate number of Conversion Shares to
which the Holder is entitled pursuant to such Conversion Notice to Holder’s or
its designee’s balance account with The Depository Trust Corporation (DTC) Fast
Automated Securities Transfer (FAST) Program, through its Deposit/Withdrawal at
Custodian (DWAC) system, time being of the essence.

 



25

 

 

b.               No fractional shares of Common Stock are to be issued upon
conversion of Series B Preferred Stock, but rather the Corporation shall issue
to Holder scrip or warrants in registered form (certificated or uncertificated)
which shall entitle Holder to receive a full share upon the surrender of such
scrip or warrants aggregating a full share.

 

c.                The Holder shall not be required to deliver the original
certificates for the Series B Preferred Stock in order to effect a conversion
hereunder.

 

d.               The Corporation shall pay any and all taxes which may be
payable with respect to the issuance and delivery of Conversion Shares to
Holder.

 

2.               Holder Conversion. In the event of a conversion of any Series B
Preferred Stock pursuant to an Holder Conversion Notice, the Corporation shall
issue to the Holder of such Series B Preferred Stock a number of Conversion
Shares equal to (a) the Early Redemption Price multiplied by (b) the number of
such Series B Preferred Stock subject to the Holder Conversion Notice divided by
(c) the Conversion Price with respect to such Series B Preferred Stock.

 

3.               Corporation Conversion. In the event that the Closing Price of
the Common Stock exceeds 300% of the Conversion Price with respect to a Series B
Preferred Stock for any 20 consecutive Trading Days, upon a conversion of any
Series B Preferred Stock pursuant to a Corporation Conversion Notice, the
Corporation shall issue to the Holder of such Series B Preferred Stock a number
of Conversion Shares equal to (a) the Early Redemption Price multiplied by (b)
the number of such Series B Preferred Stock subject to the Corporation
Conversion Notice divided by (c) the Conversion Price with respect to such
Series B Preferred Stock.

 

4.               Stock Splits. If the Corporation at any time on or after the
Issuance Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price, Adjustment Factor, Maximum
Triggering Level and Minimum Triggering Level in effect immediately prior to
such subdivision will be proportionately reduced and the number of Conversion
Shares will be proportionately increased. If the Corporation at any time on or
after such Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price, Adjustment Factor, Maximum
Triggering Level and Minimum Triggering Level in effect immediately prior to
such combination will be proportionately increased and the number of Conversion
Shares will be proportionately decreased. Any adjustment under this Section 4.c
shall become effective at the close of business on the date the subdivision or
combination becomes effective.

 



26

 

 

5.               Rights. In addition to any adjustments pursuant to Section
I.G.4, if at any time the Corporation grants, issues or sells any options,
convertible securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
Holder could have acquired if Holder had held the number of shares of Common
Stock acquirable upon conversion of all Preferred Stock held by Holder
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

 

6.               Definitions. For purposes of this Section I.G, the following
terms shall have the following meanings:

 

a.                “Adjustment Factor” means $0.0050 per share of Common Stock.

 

b.               “Conversion Price” means a price per share of Common Stock
equal to $0.20 per share of Common Stock, subject to adjustment as otherwise
provided herein.

 

c.                “Conversion Shares” means shares of Common Stock issuable upon
conversion of Series B Preferred Stock.

 

d.               “Closing Price” means, for any security as of any date, the
last closing bid price for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the lowest bid price of any market
maker for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).

 

e.                “Credit Spread Adjustment” means 98.4860 basis points.

 

f.                “Embedded Derivative Liability” for each share of Series B
Preferred Stock means the Corporation Redemption Price, multiplied by the
product of (i) the Embedded Derivative Rate on the date of determination of the
Embedded Derivative Liability, and (ii) the number of whole years between the
Issuance Date and the Derivative Maturity Date.

 

g.               “Embedded Derivative Rate” means 8.00% per annum, subject to
adjustment.

 

 



27

 

 

h.               “Equity Conditions” means (i) on each day during the period
beginning 30 Trading Days prior to the applicable date of determination and
ending 30 Trading Days after the applicable date of determination (the “Equity
Conditions Measuring Period”), the Common Stock is designated for quotation on
the Trading Market and shall not have been suspended from trading on such
exchange or market nor shall delisting or suspension by such exchange or market
been threatened or pending either (A) in writing by such exchange or market or
(B) by falling below the then effective minimum listing maintenance requirements
of such exchange or market; (ii) during the Equity Conditions Measuring Period,
the Corporation shall have delivered Conversion Shares upon all conversions or
redemptions of the Series B Preferred Stock in accordance with their terms to
the Holder on a timely basis; (iii) the Corporation shall have no knowledge of
any fact that would cause both of the following (1) a registration statement not
to be effective and available for the issuance of the Conversion Shares; and (2)
Section 3(a)(9) under the Securities Act of 1933, as amended, not to be
available for the issuance of the Conversion Shares, or Securities Act Rule 144
not to be available for the resale of all the Conversion Shares underlying the
Series B Preferred Stock; (iv) a minimum of $3.0 million in aggregate trading
volume has traded on the Trading Market during the 20 Trading Dates prior to the
date of determination; and (v) the Corporation otherwise shall have been in
compliance with and shall not have breached any provision, covenant,
representation or warranty of any Transaction Document.

 

i.                 “Maximum Rate” means 27.0% per annum.

 

j.                 “Maximum Triggering Level” means $0.220 per share of Common
Stock.

 

k.               “Measuring Metric” means the Closing Price of the Common Stock
on any Trading Day following the Issuance Date of the Series B Preferred Stock.

 

l.                 “Minimum Rate” means 2.0% per annum.

 

m.              “Minimum Triggering Level” means $0.1850 per share of Common
Stock.

 

n.               “Trading Day” means any day on which the Common Stock is traded
on the Trading Market; provided that it shall not include any day on which the
Common Stock is (i) scheduled to trade for less than 5 hours, or (ii) suspended
from trading.

 

o.                “Trading Market” means whatever is at the time the principal
U.S. trading exchange or market for the Common Stock.

 

7.               Conversion Limitation. Notwithstanding any other provision, at
no time may the Corporation or Holder deliver a Conversion Notice if the number
of Conversion Shares to be received pursuant to such Conversion Notice,
aggregated with all other shares of Common Stock then beneficially (or deemed
beneficially) owned by Holder, would result in Holder owning, on the date of
delivery of the Conversion Notice, more than 9.99% of all Common Stock
outstanding as determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. No Corporation Conversion
Notice may be issued with respect to more than 30 Preferred Shares with respect
to any Equity Conditions Measuring Period.

 

H.               Register. The Corporation will keep at its principal office, or
at the offices of the transfer agent, a register of the Series B Preferred
Stock, which shall be prima facie indicia of ownership of all outstanding shares
of Series B Preferred Stock. Upon the surrender of any certificate representing
Series B Preferred Stock at such place, the Corporation, at the request of the
record Holder of such certificate, will execute and deliver (at the
Corporation’s expense) a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the
surrendered certificate. Each such new certificate will be registered in such
name and will represent such number of shares as is requested by the Holder of
the surrendered certificate and will be substantially identical in form to the
surrendered certificate.

 



28

 

 

II.               Miscellaneous.

 

A.               Notices. Any and all notices to the Corporation will be
addressed to the Corporation’s Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Nevada. Any and all notices or other communications or deliveries to be provided
by the Corporation to any Holder hereunder will be in writing and delivered
personally, by electronic mail or facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Corporation, or
if no such facsimile telephone number or address appears, at the principal place
of business of the Holder. Any notice or other communication or deliveries
hereunder will be deemed given and effective on the earliest of (1) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section II.A prior to 5:30 p.m.
Eastern time, (2) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (3) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (4) upon actual
receipt by the party to whom such notice is required to be given.

 

B.               Lost or Mutilated Preferred Stock Certificate. Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder will be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series B
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
agreement will be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation will, at its expense, execute and
deliver in lieu of such certificate a new certificate of like kind representing
the number of shares of such class represented by such lost, stolen, destroyed
or mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.

 

C.                Headings. The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designations and will not
be deemed to limit or affect any of the provisions hereof.

 



29

 

 

RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
B Preferred Stock in accordance with the foregoing resolution and the provisions
of Nevada law.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 14th day
of December 2012.

 

Signed:                                       

Name:                                       

Title:                                       

 

 

Signed:                                       

Name:                                       

Title:                                       

 

 



30

 

 

 

Exhibit 3

 

Form of Transfer Agent Instructions

 

[Letterhead of VelaTel Global Communications, Inc.]

 

December 14, 2012

 

[Transfer Agent Name and Address]

 

Re: VelaTel Global Communications, Inc.

 

Ladies and Gentlemen:

 

In accordance with the Preferred Stock Purchase Agreement (“Agreement”), dated
December 14, 2012, by and between VelaTel Global Communications, Inc., a Nevada
corporation (“Company”), and Ironridge Technology Co., a division of Ironridge
Global IV, Ltd., a British Virgin Islands business company (“Purchaser”),
pursuant to which Company may issue and deliver shares (“Shares”) of Company’s
Series A Common Stock (“Common Stock”) upon conversion of shares of Series B
Preferred Stock, this will serve as our irrevocable authorization and direction
to you (provided that you are the transfer agent of Company at such time), in
the event the Company or the Purchaser issues a Conversion Notice to issue the
Shares. Capitalized terms used herein without definition will have the
respective meanings ascribed to them in the Agreement.

 

Upon your receipt of a copy of the Notice executed by the Company, you will use
your best efforts to, within one (1) Trading Day following the date of receipt
of the Conversion Notice, (a) issue and surrender to a common carrier for
overnight delivery to the address as specified in the notice of exercise a
certificate, registered in the name of the Purchaser or its designee, for the
number of Shares to which the Purchaser is entitled upon conversion of as set
forth in the notice, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Purchaser causes its bank or broker to initiate the DWAC transaction.

 

Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company. If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the shares represented thereby.

 

Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company’s transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).

 



31

 

 

Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.

 

Company must keep its bill current with you – if Company is not current and is
on suspension, the Purchaser will have the right to pay Company’s outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement.

 

The above instructions cannot be revoked, cancelled or modified without prior
written approval of Purchaser.

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

By:                                               

Name:                                          

Title:                                            

 

 



32

 

 

Exhibit 4

 

Form of Legal Opinion

 

We are counsel to VelaTel Global Communications, Inc., a Nevada corporation
(“Company”), in connection with the sale and issuance of shares (“Preferred
Shares”) of Company’s Series B Preferred Stock (“Preferred Stock”), convertible
into shares (“Common Shares”) of Company’s Series A Common Stock (“Common
Stock”) (“Purchaser”), (the Preferred Shares and Common Shares, collectively,
“Shares”) pursuant to the terms of the Preferred Stock Purchase Agreement dated
as of December 14, 2012 (“Agreement”, and collectively with all documents and
agreements related to or arising from the Agreement, the “Transaction
Documents”), by and between Company and Purchaser. Capitalized terms not
otherwise defined herein have the meanings set forth in the Transaction
Documents.

 

We are of the opinion that, as of the date hereof:

 

1.                Company is a corporation validly existing and in good standing
under the laws of the State of Nevada.

 

2.                The Shares are duly authorized and, when issued in accordance
with the terms and conditions of the Agreement will be, legally and validly
issued, fully paid and non-assessable. The issuance of the Shares will not be
subject to any statutory or, to our knowledge, contractual preemptive rights of
any stockholder of Company.

 

3.                Company has the corporate power and authority to (a) execute,
deliver and perform all of its obligations under the Agreement and the
Transaction Documents, and (b) issue, sell and deliver the Shares.

 

4.                The execution, delivery and performance of the Agreement and
the Transaction Documents have been duly authorized by all necessary corporate
action on the part of Company, and have been duly executed and delivered by
Company.

 

5.                Upon execution and delivery of the Agreement, the Agreement
will constitute the legal, valid and binding obligation of Company, enforceable
against Company in accordance with its terms.

 

6.                The execution and delivery of the Transaction Documents by
Company does not, and Company’s performance of its obligations thereunder will
not (a) violate the Second Amended and Restated Certificate of Incorporation or
the Amended and Restated By-Laws of Company, as in effect on the date hereof,
(b) violate in any material respect any federal or state law, rule or
regulation, or judgment, order or decree of any state or federal court or
governmental or administrative authority, in each case that, to our knowledge,
is applicable to Company or its properties or assets and which could have a
material adverse effect on Company’s business, properties, assets, financial
condition or results of operations or prevent the performance by Company of any
material obligation under the Agreement, or (c) to our knowledge, require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any state or federal governmental authority, except (i) as
have been, or will be prior to the Closing, duly obtained or made, or (ii) to
the extent failure to be so obtained or made would not have a material adverse
effect on Company or its ability to consummate the transactions contemplated
under the Agreement.

 



33

 

 

7.                To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.

 

8.                Company is not, and immediately after the consummation of the
transactions contemplated by the Agreement will not be, an investment company
within the meaning of Investment Company Act of 1940, as amended.

 

[9.               The Registration Statement filed with the Commission, which
registers the sale of the Shares to Purchaser is current and effective as of the
date hereof.

 

In addition to the opinions above, nothing has come to our attention that has
caused us to believe that the Registration Statement, as of its effective date,
or the Prospectus Supplement, as of its date or the date of its letter (in each
case, except as to the financial statements, schedules, notes, other financial
and accounting data, and statistical data, included therein or derived
therefrom, as to which we express no opinion or belief), contained any untrue
statement of material fact, or failed to state a material fact necessary in
order to make the facts stated therein, in light of the circumstances in which
they were made, not misleading.]

 

 



34

 

 

Exhibit 5

 

Form of Officer’s Closing Certificate

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

December 14, 2012

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed [__________] of VelaTel Global
Communications, Inc., a Nevada corporation (“Company”).

 

This Officer’s Closing Certificate (“Certificate”) is being delivered to
Ironridge Technology Co., a division of Ironridge Global IV, Ltd., a British
Virgin Islands business company (“Purchaser”), by Company, to fulfill the
requirement under the Preferred Stock Purchase Agreement, dated as of December
14, 2012, between Purchaser and Company (“Agreement”). Terms used and not
defined in this Certificate have the meanings set forth in the Agreement.

 

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.

 

Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.

 

All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Closing
Certificate as of the date set forth above.

 

Signed:                                

Name:                                  

Title:                                    

 



35

 

 

Exhibit 6

 

Form of Secretary’s Certificate

 

December 14, 2012

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Secretary of VelaTel Global
Communications, Inc., a Nevada corporation (the “Company”).

 

This Secretary’s Certificate (“Certificate”) is being delivered to Ironridge
Technology Co., a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company (“Purchaser”), by Company, to fulfill the requirement
under the Preferred Stock Purchase Agreement, dated as of December 14, 2012,
between Purchaser and Company (“Agreement”). Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.

 

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

 

Signed:                                 

Name:                                   

Title:                                     

 

 



36

 

